
	

116 S2386 IS: Targeting Invasive Autocratic Networks, And Necessary Mandatory Export Notifications Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2386
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Cruz (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To impose sanctions with respect to surveillance in the Xinjiang Uygur Autonomous Region of the
			 People's Republic of China, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Targeting Invasive Autocratic Networks, And Necessary Mandatory Export Notifications Act of 2019 or the TIANANMEN Act of 2019.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (2)Entity listThe term entity list means the entity list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.
 (3)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. (4)Foreign entityThe term foreign entity means any entity that is not a United States entity.
 (5)Issuer; securityThe terms issuer and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
 (6)National securities exchangeThe term national securities exchange means an exchange that is registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).
 (7)SurveillanceThe term surveillance means the tracking of individuals and the analysis of their behaviors. (8)Surveillance technologyThe term surveillance technology means goods and services, including software and hardware, that enable or facilitate surveillance, including video and imaging technology, facial recognition software, artificial intelligence, genetic engineering technology, Global Positioning System navigation technology, and data analytics.
 (9)United States entityThe term United States entity means an entity organized under the laws of the United States or any jurisdiction within the United States.
 (10)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; or
 (B)a United States entity. 3.Imposition of sanctions with respect to foreign entities that facilitate surveillance in Xinjiang (a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each foreign entity on the list required by subsection (b).
			(b)List required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a list of foreign entities that the President determines, on or after such date of enactment, provide to the Government of the People’s Republic of China surveillance technology that is used by that Government to conduct surveillance in the Xinjiang Uygur Autonomous Region of the People’s Republic of China.
				(2)Consideration of certain entities
 (A)In generalBefore submitting each list required by paragraph (1), the President shall— (i)make a determination with respect to whether to include each entity specified in subparagraph (B) on the list; and
 (ii)submit each such determination to the appropriate congressional committees with the list. (B)Entities specifiedThe entities specified in this subparagraph are the following:
 (i)Beijing Wanlihong Technology Co., Ltd. (ii)China Communications Services Co., Ltd.
 (iii)China Electronics Technology Group Corporation. (iv)CloudWalk Technology Co., Ltd.
 (v)Dahua Technology Co., Ltd. (vi)Hangzhou Hikvision Digital Technology Co., Ltd.
 (vii)Hebei Far East Communication System Engineering Co., Ltd. (viii)iFlyTek Co., Ltd.
 (ix)Megvii Technology Ltd. (x)SenseTime.
 (xi)Shanghai Yitu Technology Co., Ltd. (xii)Xiamen Meiya Pico Information Co., Ltd.
 (c)SanctionsThe sanctions described in this subsection are the following: (1)Export controlsThe Secretary of Commerce shall include each entity on the list required by subsection (b) on the entity list.
 (2)Blocking of propertyThe President shall block and prohibit, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), all transactions in all property and interests in property of an entity on the list required by subsection (b), or any corporate officer or primary shareholder of such an entity, if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				4.Identification of United States entities that conduct transactions that facilitate surveillance in
			 Xinjiang
 (a)IdentificationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees a list of United States entities that, on or after such date of enactment, conduct a transaction with, or transfer goods to, a foreign entity on the list required by section 3(a).
 (b)Disclosures to Securities and Exchange CommissionA United States entity included on the list required by subsection (a) that is an issuer of securities that are listed on a national securities exchange shall disclose any transactions or transfers described in subsection (a) in which the entity engaged in the first report required to be filed with the Securities and Exchange Commission by section 13(a)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a)(2)) after the identification of the entity under subsection (a).
 5.Continuation in effect of export controls with respect to Huawei Technologies Co. LtdThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd., and its subsidiaries and affiliates, from the entity list until the President certifies to the appropriate congressional committees that Huawei Technologies Co. Ltd.—
 (1)is not involved in activities that are contrary to the national security or foreign policy interests of the United States; and
 (2)does not conduct or facilitate surveillance in the Xinjiang Uygur Autonomous Region of the People’s Republic of China by the Government of the People’s Republic of China.
			
